Citation Nr: 1001048	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tumor on the 
esophagus, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1946 until May 
1947 and from December 1948 until September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran also requested a hearing before a member of the 
Board, which was ultimately scheduled for April 2009.  The 
record indicates that the Veteran failed to appear for his 
hearing.  Because the Veteran has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(d).  

Although the Veteran specifically noted in the April 2008 
Notice of Disagreement (NOD) that he was disagreeing with the 
April 4, 2008 rating decision, the Board construes that NOD 
to refer to the June 2007 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a tumor of 
the esophagus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final December 2002 rating decision denied a claim to 
reopen the claim for service connection for a tumor on the 
esophagus.  

2.  The evidence associated with the claims file since the 
December 2002 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a tumor on the esophagus.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the December 2002 rating decision 
is new and material; the claim of entitlement to service 
connection for a tumor on the esophagus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a tumor on the esophagus.  In view of the 
Board's decision to reopen the Veteran's claim, which is a 
full grant of the claim, a discussion of VA's duties to 
notify and assist in regards to that claim is unnecessary.

Merits of the Claim

The Veteran seeks to reopen a previously denied claim for 
service connection for a tumor on the esophagus.  A review of 
the record indicates that the Veteran was previously denied 
service connection for that disorder in a December 2002 
rating decision.  The Veteran did not file a Notice of 
Disagreement in regards to that decision and the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the December 2002 
rating decision consisted of service treatment records, which 
indicated some throat treatments, specifically including a 
March 1949 tonsillectomy.  His June 1946 enlistment 
examination found his ear, nose and throat to be normal, as 
did his April 1947 separation examination.  His August 1952 
separation examination found his mouth and throat to be 
normal.  

A February 2002 rating decision originally denied service 
connection for a tumor on the esophagus, based on there being 
no evidence that the claimed condition existed.  

The Veteran subsequently submitted private medical records 
from 1975 detailing a lesion in the mid esophagus.

The December 2002 rating decision continued to deny the 
claim, because service treatment records did not show that 
the condition related to his service.  The June 2007 rating 
decision continued the denial, based on no new and material 
evidence.

Subsequent to the December 2002 rating decision rating 
decision, the Veteran submitted a VA medical opinion by a Dr. 
W., dated November 2007, finding that the Veteran had a tumor 
around the esophagus, status post removal, and that it was 
possibly related to the Veteran's exposure to gamma radiation 
(fallout).  

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that he 
was exposed to gamma radiation, which resulted in his tumor 
on the esophagus.  

The evidence submitted since the December 2002 rating 
decision is new, in that it was not previously of record.  It 
is also material, as it specifically relates to the question 
of whether his claimed disorder is related to his service.  
The November 2007 VA medical opinion provided medical 
evidence possibly attributing the Veteran's claimed disorder 
to his active service.  Accordingly, the Board finds that the 
claim for service connection is reopened. 


ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection for a tumor on the esophagus is granted.  
The appeal is granted to this extent only.  


REMAND

The Veteran, in a November 2007 statement, contends that he 
was in from 1949 until 1950, during atomic bomb testing.  He 
reported that nuclear fallout was brought to him by the wind, 
resulting in his ingestion of a gamma particle, which stopped 
in his esophagus and caused a tumor.  He further stated that 
he continues to have pain at the site where the tumor was 
removed in 1975.

When, through no fault of the Veteran, records under the 
control of the Government are unavailable, there is a 
heightened obligation to assist the Veteran in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Under such circumstances, VA's duty then 
requires that VA advise the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  VA should advise the Veteran that his 
records are unavailable and of the opportunity to support his 
claim with alternate forms of evidence.  

Additionally, the RO/AMC should try to obtain any evidence 
that may be reasonably available through a search of 
alternative sources to determine whether the Veteran may have 
been exposed to radiation as he claims.  Specifically, to 
investigate where he was stationed from 1949 until 1950 
and/or information regarding his presence close to Eniwetok 
during the time in question and whether he would have been 
exposed to radiation.  

If the Veteran is found to have been in the South Pacific 
area around Eniwetok during a period of nuclear testing, then 
the RO/AMC should further develop his claim in regards to 
possible radiation exposure, consistent with 38 C.F.R. §§ 
3.309(d), 3.311, 38 U.S.C.A. § 1112, and the M21-1MR as 
appropriate.

After all appropriate development has been performed, 
including if necessary, the obtaining of a dose estimate, the 
RO/AMC should determine if a new VA examination is necessary 
to determine whether the Veteran's tumor on the esophagus was 
related to his service, including as due to exposure to 
ionizing radiation.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the 
Veteran and inform him that his records 
are not available, as well as inform 
him that he can submit alternate 
evidence to support his claim that he 
was stationed near Eniwetok and was 
exposed to nuclear fallout.

2.  The RO/AMC shall attempt to obtain 
records regarding the Veteran's service 
by all reasonable alternate means.  The 
RO/AMC shall attempt to obtain any 
information available through 
alternative sources to determine 
whether the Veteran was in fact 
stationed near Eniwetok as claimed 
and/or was exposed to radiation.

3.  After the requested records have 
been associated with the claims file, 
and if the RO/AMC finds that the 
Veteran was exposed to radiation, the 
RO/AMC should take whatever additional 
steps deemed necessary, including 
possibly determining the Veteran's dose 
exposure and/or providing a VA 
examination to determine the nature, 
extent, onset, and etiology of his 
tumor of the esophagus and any post 
surgical removal disorder found to be 
present.  

4.  In the event that the records 
sought are not available after all 
reasonable attempts have been made, and 
it is determined that continued 
searches would be futile, it shall be 
so documented in the claims file.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


